IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


ALLEGHENY INTERMEDIATE UNIT,             : No. 52 WAL 2019
                                         :
                   Respondent            :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Commonwealth Court
             v.                          :
                                         :
                                         :
EAST ALLEGHENY SCHOOL DISTRICT,          :
                                         :
                   Petitioner            :


                                    ORDER



PER CURIAM

     AND NOW, this 24th day of July, 2019, the Petition for Allowance of Appeal is

DENIED.